DETAILED ACTION

Status of Claims
Claim 21 has been amended in the response received 3/19/2021.
Claims 1-20 have been previously canceled in the preliminary amendment received 6/25/2020.
Claims 22-40 have been canceled in the response received 3/19/2021.
Claims 41-59 are new in the response received 3/19/2021.
Accordingly, claims 21 and 41-59 are pending.
Claims 21 and 41-59 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
With respect to the rejections under 35 U.S.C. 112(a), Applicant's amendments have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 
	
	
With respect to the rejections made under 35 U.S.C. 101, Applicant’s amendments do not overcome the previous rejection. As such, the rejection is hereby maintained.

	
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 52, and 59 recite the limitation “the respective product.”  There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation will be interpreted as reciting “the particular product.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 and 41-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the device, as claimed in claim 21, is directed to a machine. Additionally, the non-transitory computer storage medium, as claimed in claim 47, is directed to an apparatus. Lastly, the method, as claimed in claim 54, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of providing product information. Specifically, representative claim 21 recites the abstract idea of: 
storing, by a marketplace manager, merchant data for facilitating product sales transactions with multiple merchants, and product data that was uploaded by the multiple merchants and that identifies products that the multiple merchants have indicated are sold by the multiple merchants; 
associating, as a result of the marketplace manager executing a query when creating a tag, a particular product that a particular merchant has indicated is sold by the particular merchant, with a particular image; 
presenting, by the marketplace manager a grid of images that includes the particular image that is associated with the particular product that the particular merchant has indicated is sold by the particular merchant, with a particular image; 
detecting, by the marketplace manager, a user interaction with the particular image in the grid of images that is associated with the particular product that the particular merchant has indicated is sold by the particular merchant; and 
in response to detecting the user interaction with the particular image in the grid of images, presenting, by the marketplace manager an image layout that includes the particular image and a popup display overlaid on top of the particular image that includes a representation of at least a portion of the product data for the particular product that was uploaded by the particular merchant; and
in response to detecting a user interaction with a portion of the image, performing, Filed: June 11, 2019 by the marketplace manager, a particular product sales transaction with the particular merchant using merchant data for the particular merchant that is stored and using product data for the particular product that is stored.  
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 21 recites the abstract idea of providing product information, as noted above. This concept is considered to be a certain method of organizing human activity. Certain 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 21 includes additional elements such as a device comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, a merchant database, a product database, and a user interface. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 21 merely recites a commonplace 
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of providing product information and, thus, representative claim 21 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 21 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 21 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 21 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 21 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 21 is ineligible. 
Dependent claims 41-46 do not aid in the eligibility of independent claim 21. For example, claims 41-46 merely provide further embellishments of the abstract limitations recited in independent claim 21. Thus, dependent claims 41-46 are also ineligible. 
Furthermore, it is noted that claim 43 includes additional elements of a mouse click. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. The claimed mouse functionality is merely claimed in a generic manner and is likewise described in a generic manner in Applicant’s specification. Additionally, the additional element does not amount to significantly more because it merely amounts to using a computer to apply the abstract idea. 
Thus, dependent claims 41-46 are also ineligible. 	
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a non-transitory computer storage medium and method, claims 47-53 and 54-59 remain only broadly and generally defined, with the claimed functionality paralleling that of device claims 21 ad 41-46. As such, claims 47-53 and 54-59 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 41-59 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0052784 A1 (hereinafter Aldamiz Echevarria) in view of US 2011/0184814 A1 (hereinafter Konkol) and US 2014/0095349 A1 (hereinafter Mabrey).

Regarding claim 21, Aldamiz Echevarria discloses a device comprising one or more computers and one or more storage devices on which are stored instructions (Aldamiz Echevarria, see at least: Fig. 10, [0060], [0065]) that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
storing, by a marketplace manager, merchant data for facilitating product sales transactions with multiple merchants in a merchant database, and product data that was uploaded by the multiple merchants and that identifies products that the multiple merchants have indicated are sold by the multiple merchants in a product database (Aldamiz Echevarria, see at least: [0020] discloses “a fashion community database 102 that stores…links 108 to providers, such as vendors or manufacturers of the fashion items.” [0032] discloses “previously-stored item-specific provider link in database 102 will have associated with it provider fashion data previously retrieved from the provider link.”); 
associating, as a result of the marketplace manager executing a query on the product database, a particular product that a particular merchant has indicated is sold by the particular merchant, with a particular image (Aldamiz Echevarria, see at least: [0046] discloses “search interface 310 may include a listing of multiple fashion fields from which the user may select one or more search criteria,” and “display interface 302 also includes one or ore user ensemble images 312 that are displayed as a result of user-selected search criteria.” See also, Fig. 3);
presenting, by the marketplace manager and in a user interface, a grid of images that includes the particular image that is associated with the particular product that the particular merchant has indicated is sold by the particular merchant (Aldamiz Echevarria, see at least: Fig. 6 & [0047] disclose a “display interface includes multiple fashion ensemble panels 602…with which are rendered a user ensemble image,” wherein Fig. 6 displays the images in a grid format. [0019] discloses that the user ensemble image includes “the user wearing a dress with various fashion accessories such as shoes, jewelry, and sunglasses, and also holding a handbag,” therefore the images include one or more products); 
detecting, by the marketplace manager, a user interaction with the particular image in the grid of images that is associated with the particular product that the particular merchant has indicated is sold by the particular merchant (Aldamiz Echevarria, see at least: [0042] disclose “upload interface receives from the user a ‘click’ or other computing device input at a location in image 502 on or adjacent a fashion item to indicate the fashion item.” [0048] discloses “particular panel 602 or image 604 may be selected by a viewing user.” See also, [0039]); and 
in response to detecting the user interaction with the particular image in the grid of images, presenting, by the marketplace manager and in the user interface, an image layout that includes the particular image and a popup display overlaid on top of the particular image that includes a representation of at least a portion of the product data for the particular product that was uploaded by the particular merchant (Aldamiz Echevarria, see at least: [0042] discloses “in , and 
in response to detecting a user interaction with a portion of the user interface, facilitating, by the marketplace manager, a particular product sales transaction with the particular merchant (Aldamiz Echevarria, see at least: claims 9 and 16 disclose the retail link is for purchasing the fashion item).
Although disclosing allowing a user to create a tag and allowing for searching therefore associating a particular product with an image as a result of a query, Aldamiz Echevarria does not disclose wherein that association is as a result of the marketplace manager executing a query on the product database when creating a tag.
However, Konkol teaches associating, as a result of the marketplace manager executing a query on the product database, a particular product that a particular merchant has indicated is sold by the particular merchant, with a particular image (Konkol, see at least: [0094] & Fig. 8 .
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included associating, as a result of the marketplace manager executing a query on the product database, a particular product that a particular merchant has indicated is sold by the particular merchant, with a particular image as taught by Konkol in the tagging system of Aldamiz Echevarria because it would have helped increase revenue (Konkol: [0039], [0074], [0081]).
Additionally, while Aldamiz Echevarria discloses facilitating a sale, Aldamiz Echevarria does not disclose in response to detecting a user interaction with a portion of the user interface, performing, by the marketplace manager, a particular product sales transaction with the particular merchant using merchant data for the particular merchant that is stored in the merchant database and using product data for the particular product that is stored in the product database. 
However, Mabrey teaches in response to detecting a user interaction with a portion of the user interface, performing, by the marketplace manager, a particular product sales transaction with the particular merchant using merchant data for the particular merchant that is stored in the merchant database and using product data for the particular product that is stored in the product database (Mabrey, see at least: [0068] teaches the options to “purchase items that have price tags embedded as ‘hotspots’ linked to the retailers existing e-commerce site.” [0076] teaches “once the user has decided on which outfit they would like to purchase, it will then take .
One of ordinary skill in the art would have recognized that applying the known technique of Mabrey to Aldamiz Echevarria would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of performing a transaction as taught by Mabrey to the teaching of Aldamiz Echevarria would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an actual sales transaction since Aldamiz Echevarria suggests that the purpose of tagging items is to sell them. Further, applying the sales transaction to Aldamiz Echevarria with item tags intended to result in a purchase, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient system of shopping by allowing a user to purchase items they have seen (Mabrey: [0066]). 

Regarding claim 41, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Aldamiz Echevarria further discloses presenting, in the user interface and with the particular image, a list of the particular product and one or more other products are referenced by the particular image (Aldamiz Echevarria, see at least: Fig. 5, Fig. 7).  

Regarding claim 42, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Aldamiz Echevarria further discloses:
detecting user interaction with a popup display (Aldamiz Echevarria, see at least: [0048] discloses “each of tags 702 includes an active link, activation of which provides the fashion information stored in database 102 with image 604,” e.g., the system is capable of detecting a user activation of the tag); and 
in response to detecting user interaction with a popup display for one of the one or more products, presenting, in the user interface, details about the particular product (Aldamiz Echevarria, see at least: [0048] discloses “each of tags 702 includes an active link, activation of which provides the fashion information stored in database 102 with image 604,” e.g., in response to a user activating a tag, the fashion information is provided).  

Regarding claim 43, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 25, as noted above. Aldamiz Echevarria further discloses wherein the tag is created using a tap action or a mouse click (Aldamiz Echevarria, see at least: [0042] discloses “upload interface receives from the user a ‘click’ or other computing device input,” and “in response, upload interface 500 applies a tag marker 506 [i.e., popup display overlaid on top of image] to the location indicated by the user.” [0048] discloses “tags 702 may be displayed concurrently with user ensemble images 604…or may be displayed when a particular panel 602 or image 604 is selected.” See also, [0064]).  

Regarding claim 44, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Aldamiz Echevarria further discloses wherein the operations comprise presenting an icon that initiates saving the image layout to a profile for the device (Aldamiz Echevarria, see at least: Fig. 6, [0049]).  
Regarding claim 45, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Aldamiz Echevarria further discloses wherein the popup display includes the name for the respective product (Aldamiz Echevarria, see at least: [0042] discloses “in response, upload interface 500 applies a tag marker 506 [i.e., popup display overlaid on top of image] to the location indicated by the user.” Then [0043] discloses “in addition to applying tag marker 506, upload interface generates on the user’s computing device a fashion information upload window 508 through which the user is prompted to upload selected fashion information relating to the indicated fashion item.” [0045] discloses “a community user may search or browse the user fashion ensembles or looks,” and then [0048] discloses “tags 702 may be displayed concurrently with user ensemble images 604…or may be displayed when a particular panel 602 or image 604 is selected.” See also, Fig. 7 displaying a user ensemble image which includes tags which includes active links).  

Regarding claim 46, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Although disclosing allowing a user to create a tag and allowing for searching therefore associating a particular product with an image as a result of a query, Aldamiz Echevarria does not disclose wherein the query of the product data in the product database that results in the particular image being associated with the particular product is initiated by a person other than the particular merchant.
However, Konkol teaches wherein the query of the product data in the product database that results in the particular image being associated with the particular product is initiated by a person other than the particular merchant (Konkol, see at least: [0094] & Fig. 8 teach a pop-up text block with a search box 180 wherein a user can search for words related to an item depicted .
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the query of the product data in the product database that results in the particular image being associated with the particular product is initiated by a person other than the particular merchant as taught by Konkol in the tagging system of Aldamiz Echevarria because it would have helped increase revenue (Konkol: [0039], [0074], [0081]).

Regarding claims 47-53, claims 47-53 are directed to a computer readable storage medium. Claims 47-53 recite limitations that are parallel in nature to those addressed above for claims 21 and 41-46, respectively which are directed towards a device. Claims 47-53 are therefore rejected for the same reasons as set forth above for claims 21 and 41-46, respectively.  

Regarding claims 54-59, claims 54-59 are directed to a method. Claims 54-59 recite limitations that are parallel in nature to those addressed above for claims 21 and 55-59 which are directed towards a device. Claims 54-59 are therefore rejected for the same reasons as set forth above for claims 21 and 55-59, respectively.  

Response to Arguments
With respect to the rejections made under 35 U.S.C. 102, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McMillion (US 2015/0006301 A1) – McMillion describes a system of providing hyperlink tags to an end user shared photos within a social network wherein using database of product data, the user or system searches and matches the user-submitted text tag data with the brand/merchant submitted product data and site links (McMillion: [0015]-[0016]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625